                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   CATHERINE GREGOIRE,                                           No. C 18-04764 WHA

                                                                         11                  Plaintiff,
United States District Court




                                                                                v.                                                          ORDER RE CONVERTED
                               For the Northern District of California




                                                                         12                                                                 MOTION FOR SUMMARY
                                                                         13   UNITED HEALTHCARE SERVICES, INC.                              JUDGMENT
                                                                              AND OPTUM SERVICES, INC, DOES 1-
                                                                         14   100,

                                                                         15                  Defendants.
                                                                                                                          /
                                                                         16
                                                                         17                                          INTRODUCTION

                                                                         18          In this ERISA action, pro se plaintiff accuses defendants of wrongful termination,

                                                                         19   harassment, denial of disability benefits, and violating ERISA. A prior order converted

                                                                         20   defendants’ motion to dismiss into a motion for summary judgment. To the extent below stated,

                                                                         21   defendants’ motion for summary judgment is GRANTED IN PART AND DENIED IN PART.

                                                                         22                                            STATEMENT

                                                                         23          Defendants United Healthcare Services, Inc. and Optum Services, Inc. employed

                                                                         24   plaintiff Catherine Gregoire from May 2016 until June 2018. While still employed in February

                                                                         25   2017, plaintiff took a medical leave of absence, applying for short-term disability. Defendants’

                                                                         26   insurance carrier denied plaintiff’s claim and her two subsequent appeals, notifying plaintiff in

                                                                         27   August 2017 of the denial of her second appeal. Plaintiff returned to work the next month.

                                                                         28          Under plaintiff’s employment plan, following a denial of a short-term disability claim,
                                                                              plaintiff must undergo an administrative process of two appeals before relief in federal court
                                                                          1    may be pursued. But the plan provides for an additional limitation as to when such action may
                                                                          2    commence:
                                                                          3                       the Claimant must bring such action within 6 months from
                                                                                                  the date that the claim and appeal procedure is complete. If
                                                                          4                       the Claimant does not bring such action within such 6 month
                                                                                                  period, the Claimant will be barred from bringing an action
                                                                          5                       under ERISA related to his or her claim. In any case all
                                                                                                  claims for benefits must be submitted within one year of the
                                                                          6                       date that the Claimant knew or reasonably should have
                                                                                                  known the principal facts upon which the claim is based.
                                                                          7
                                                                               (Dkt. No. 28-2 at Exh. A, Plan p. 38). Consistent with the plan, the August 2017 final denial
                                                                          8
                                                                               letter advised plaintiff:
                                                                          9
                                                                                                  You have exhausted your rights under . . . [ERISA] and all
                                                                         10                       levels of appeal under Plan. You have a right to bring a
                                                                                                  civil action under Section 502(a) of ERISA as amended. Per
                                                                         11                       the Plan requirements, any such civil action must be
United States District Court




                                                                                                  commenced within six months following this denial
                               For the Northern District of California




                                                                         12                       decision, which is the completion of the claim and appeals
                                                                                                  procedure.
                                                                         13
                                                                               (Dkt. No. 28-1 at Exh. C). In June 2018, plaintiff’s employment terminated. Almost
                                                                         14
                                                                               immediately thereafter (but ten months after receiving the final denial letter), plaintiff filed suit
                                                                         15
                                                                               in state court (County of Alameda), alleging among other claims: (1) breach of contract; (2)
                                                                         16
                                                                               wrongful termination; (3) denial of short-term disability; and (4) ERISA violations.1
                                                                         17
                                                                                           Defendants removed the action to federal court and the parties then stipulated to
                                                                         18
                                                                               arbitration for all claims except for the denial of short-term disability and ERISA violations,
                                                                         19
                                                                               which defendants moved to dismiss (Dkt. No. 15). A previous order converted the motion to
                                                                         20
                                                                               dismiss to a motion for summary judgment (Dkt. No. 25). After an expedited discovery period,
                                                                         21
                                                                               the parties submitted supplemental briefing and a hearing was held on December 20, 2018 (Dkt.
                                                                         22
                                                                               Nos. 36, 40, 41).
                                                                         23
                                                                         24
                                                                         25
                                                                         26            1
                                                                                          In May 2018, plaintiff filed another short-term disability claim which defendants’ insurance carrier
                                                                              denied in June 2018. Plaintiff appealed the denial to that claim in November 2018. That appeal is still under
                                                                         27   administrative review. Although the parties’ briefing touches on this claim, this claim goes outside the
                                                                              operative complaint. This claim also has yet to complete the administrative procedures required by ERISA and
                                                                         28   as provided for in the insurance plan. As such, any discussion of the May 2018 short-term disability claim must
                                                                              be left for another day and is not subject to this order.

                                                                                                                                        2
                                                                          1                                              ANALYSIS
                                                                          2          Summary judgment is appropriate if, viewing the evidence in the light most favorable to
                                                                          3   the nonmoving party, there is no genuine issue of material fact that “might affect the outcome of
                                                                          4   the suit under the governing law.” FRCP 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                                                          5   247–48 (1986); Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004).
                                                                          6          1.      CLAIM FOR SHORT-TERM DISABILITY DENIAL PREEMPTED BY ERISA.
                                                                          7          When a complaint asserts a state law claim that falls within the scope of one of the civil
                                                                          8   enforcement provisions of ERISA, the state law claim is completely preempted. See Aetna
                                                                          9   Health Inc. v. Davila, 542 U.S. 200, 210 (2004). In such an instance, federal law “displaces a
                                                                         10   plaintiff’s state-law claim, no matter how carefully pleaded.” Gregory v. SCIE, LLC, 317 F.3d
                                                                         11   1050, 1052 (9th Cir. 2003). Whether complete preemption applies turns on a two-prong test
United States District Court
                               For the Northern District of California




                                                                         12   where plaintiffs must first be eligible as a “participant or beneficiary” of the ERISA plan to
                                                                         13   bring court action and second, there must be “no other independent legal duty that is implicated
                                                                         14   by [the] defendant’s actions.” Davila, 542 U.S. at 210; see also Blue Cross of Cal. v.
                                                                         15   Anesthesia Care Assocs. Med. Grp., Inc., 187 F.3d 1045, 1051 (9th Cir. 1999).
                                                                         16          Here, plaintiff provides no guidance as to whether or not the short-term disability claim
                                                                         17   is preempted. Nevertheless, the stand-alone claim for “short-term disability denial” is certainly
                                                                         18   preempted by ERISA. The parties do not dispute that plaintiff is a beneficiary under the
                                                                         19   employment plan (thus allowing plaintiff to also bring her claims under ERISA). Neither does
                                                                         20   plaintiff allege claims under any other independent legal duty implicated by defendants’ actions.
                                                                         21   Plaintiff brings other claims in her complaint (such as a claim for breach of contract), but none
                                                                         22   of these claims are sufficiently independent from the underlying ERISA claim. ERISA
                                                                         23   therefore completely preempts the short-term disability denial claim.
                                                                         24          2.      CLAIM FOR ERISA VIOLATION IS NOT TIME-BARRED.
                                                                         25          Under ERISA, a plan participant may commence an action in court to recover benefits
                                                                         26   subjectively believed to be wrongly denied. See 29 U.S.C. § 1132(a)(1)(B); Aetna Health Inc.
                                                                         27   v. Davila, 542 U.S. 200, 210 (2004). Although no federal statute of limitations applies to
                                                                         28   lawsuits seeking benefits under ERISA, to determine whether or not such claims are time-


                                                                                                                              3
                                                                          1   barred, our court of appeals looks to if “the action is barred by the applicable statute of
                                                                          2   limitations” in the state where the claim for benefits arose and if “the action is contractually
                                                                          3   barred by the limitations provision in the policy.” Withrow v. Halsey, 655 F.3d 1032, 1035 (9th
                                                                          4   Cir. 2011).
                                                                          5          In a footnote, defendants suggest that the state where the claim for benefits arose is
                                                                          6   Minnesota (the state provided for in the choice-of law provision in the underlying policy) (Dkt.
                                                                          7   No. 36 at 10). Indeed, our court of appeals has held that where choice-of-law is provided for by
                                                                          8   an ERISA contract, it should be followed, if not unreasonable or fundamentally unfair. See
                                                                          9   Wang Laboratories, Inc. v. Kagan, 990 F.2d 1126 (9th Cir. 1993). Still, the law of the forum
                                                                         10   state (California) could be applicable here as Wang Laboratories did not involve a claim for
                                                                         11   disability benefits under ERISA. In any event, plaintiff timely filed under both states’
United States District Court
                               For the Northern District of California




                                                                         12   limitations periods, and so this order need not cut through the thicket of an in-depth choice-of-
                                                                         13   law analysis. See Minn. Stat. § 541.07(5) (two year limitations provision); Cal. Code Civ. Proc.
                                                                         14   § 337 (four year limitations provision).
                                                                         15          Rather, the critical issue in this action is whether or not the six month contractual
                                                                         16   limitations provision in the policy bars the ERISA violation claim. In brief, it does not.
                                                                         17          ERISA is a remedial statute intended to protect the interests of participants in employee
                                                                         18   benefit plans “and to provide ready access to the Federal courts.” 29 U.S.C. § 1001(b); see also
                                                                         19   Aetna Health Inc. v. Davila, 542 U.S. 200, 208 (2004). In furtherance of this purpose, Section
                                                                         20   503 of ERISA requires “adequate notice in writing to any participant or beneficiary whose
                                                                         21   claim for benefits under the plan has been denied” and “afford a reasonable opportunity . . . for
                                                                         22   a full and fair review by the appropriate named fiduciary of the decision denying the claim.” 29
                                                                         23   U.S.C. § 1133. The regulations promulgated under Section 1133 accordingly require a plan
                                                                         24   administrator to provide “written or electronic notification of any adverse benefit
                                                                         25   determination” that includes a “description of the plan’s review procedures and the time limits
                                                                         26   applicable to such procedures, including a statement of the claimant’s right to bring a civil
                                                                         27   action . . . following an adverse benefit determination on review.” 29 C.F.R. §
                                                                         28   2560.503–1(g)(1)(iv) (emphasis added).


                                                                                                                               4
                                                                          1                Our court of appeals has not had the occasion to determine whether or not the above
                                                                          2    regulatory language is broadly defined to apply to final denial letters (letters triggering judicial
                                                                          3    review) or solely to internal appeal letters. Three federal courts of appeals, however, have taken
                                                                          4    the broad view, applying the language to final denial letters. See, e.g., Mirza v. Ins. Adm’r of
                                                                          5    America, Inc., 800 F.3d 129, 134 (3rd Cir. 2015); Moyer v. Metro. Life Ins. Co., 762 F.3d 503,
                                                                          6    505 (6th Cir. 2014); Ortega Candelaria v. Orthobiologics LLC, 661 F.3d 675, 680 n. 7 (1st Cir.
                                                                          7    2011). This order concludes the same.2
                                                                          8                More specifically, the term “including” in the regulation indicates that an ERISA action
                                                                          9    is considered one of the “review procedures” and thus notice of the time limit must be provided.
                                                                         10    The regulation also explicitly provides that it applies to “any adverse benefit determination”
                                                                         11    presumably including determinations that trigger judicial review so long as the determination
United States District Court
                               For the Northern District of California




                                                                         12    was adverse. In addition, in understanding the scope of the term “review procedures,”
                                                                         13    throughout 29 C.F.R. § 2560.503–1, the term “review” is used interchangeably to reference
                                                                         14    both internal appeals procedures and judicial review. By contrast, the term “appeal” is used to
                                                                         15    refer only to internal appeals procedures. See, e.g., 29 C.F.R. §§ 2560.503–1(h)(4)(i)–(ii),
                                                                         16    (l)(2)(i)–(ii). Thus, had Subsection (g)(1)(iv) been intended to apply to the more limited
                                                                         17    internal appeal procedures, the language would have used the more limiting language,“appeal
                                                                         18    procedures” (as found in Subsection (j)(4) for example), rather than the broader phrase used:
                                                                         19    “review procedures.” This difference in choice of language can be presumed to be intentional.
                                                                         20    See Hamdan v. Rumsfeld, 548 U.S. 557, 578 (2006).
                                                                         21                Applying Subsection (g)(1)(iv) to defendants’ denial letter here, therefore, the letter was
                                                                         22    required to include “the time limits applicable to such procedures” (emphasis added). But the
                                                                         23    denial letter did not do so. Although the letter advised plaintiff that “any such civil action must
                                                                         24    be commenced within six months following this denial decision . . . ,” the letter never mentions
                                                                         25    the one year limitations period that the plan deems applicable “in all cases” (Dkt. No. 28-1 at
                                                                         26    Exh. C) (emphasis added). Furthermore, the letter never provided a time limit. Informing
                                                                         27
                                                                                       2
                                                                                          In the sole opportunity our court of appeals potentially would have had to interpret Subsection
                                                                         28   (g)(1)(iv), plaintiff conceded that no duty existed under ERISA to inform plaintiff of a time limit. See Scharff v.
                                                                              Raytheon Co. Short Term Disability Plan, 581 F.3d 899, 907 (9th Cir. 2009).

                                                                                                                                         5
                                                                          1   plaintiff that she must file by a certain date was not the same as warning her that a failure to
                                                                          2   meet the deadline would mean her claim would be lost forever. Moreover, ERISA being a
                                                                          3   remedial statute, if plan administrators are going to substantially shorten the participant’s time-
                                                                          4   to-file rights from what the state limitations period statutorily provides, the consequences of
                                                                          5   failing to meet the substantially shortened deadline should be clearly spelled out.
                                                                          6          Having determined that Subsection (g)(1)(iv) requires plan administrators to disclose
                                                                          7   limitations period information in final denial letters and that the denial letter here did not
                                                                          8   adequately notify plaintiff, two potential consequences materialize. The first option is to
                                                                          9   equitably toll the limitations period to determine if plaintiff was on notice of her right to file a
                                                                         10   civil action and was prevented from timely filing due to extraordinary circumstances. The
                                                                         11   second option is to take the approach of the First, Third, and Sixth Circuits, by presuming
United States District Court
                               For the Northern District of California




                                                                         12   prejudice and rendering the plan’s limitations period unenforceable against plaintiff.
                                                                         13          Were this order to apply equitable tolling here, notice of the limitations period would be
                                                                         14   predicated on plaintiff’s receipt of the plan and employee handbook. But such an approach
                                                                         15   would make Subsection (g)(1)(iv)’s disclosure requirements irrelevant. Plan administrators
                                                                         16   would be able to “dodge this simple regulatory obligation so long as claimants have received
                                                                         17   the plan documents at some point during their tenure as employees . . .” Santana–Diaz v.
                                                                         18   Metro. Life Ins. Co., 816 F.3d 172, 184 (1st Cir. 2016). Furthermore, requiring extraordinary
                                                                         19   circumstances is inconsistent with ERISA’s purpose of affording claimants “a reasonable
                                                                         20   opportunity . . . for a full and fair review.” After all, the plan is hundreds of pages long (the
                                                                         21   limitations provision is located on page 38) whereas the letter — denying thousands of dollars
                                                                         22   of benefits — is only a few pages, making it much more likely to be read. Therefore, this order
                                                                         23   declines to apply equitable tolling principles and follows the approach of the First, Third, and
                                                                         24   Sixth Circuits as much more appropriate to resolve the issue.
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                6
                                                                          1               Because defendants failed to comply with Subsection (g)(1)(iv) by not sufficiently and
                                                                          2    clearly including in the denial letter that the limitations period would bar plaintiff’s claim,
                                                                          3    prejudice is presumed and the plan’s limitations period is unenforceable against plaintiff.3
                                                                          4                                                  CONCLUSION
                                                                          5               To the extent discussed above, this converted motion for summary judgment is
                                                                          6    GRANTED IN PART AND DENIED IN PART. Granted as to the preemption of the state claim for
                                                                          7    short-term disability. Denied as to the time-bar of plaintiff’s claim under ERISA.
                                                                          8
                                                                          9               IT IS SO ORDERED.
                                                                         10
                                                                         11    Dated: January 10, 2019.
United States District Court




                                                                                                                                                 WILLIAM ALSUP
                                                                                                                                                 UNITED STATES DISTRICT JUDGE
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28           3
                                                                                     In light of the above analysis, defendants’ objections to plaintiff’s evidence and arguments are
                                                                              OVERRULED AS MOOT (Dkt. No. 45).

                                                                                                                                       7
